Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Deante Shelley Wilson, Appellant                    Appeal from the 8th District Court of
                                                    Hopkins County, Texas (Tr. Ct. No.
No. 06-21-00142-CR        v.                        2128390).         Memorandum        Opinion
                                                    delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                        Morriss and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the bill of costs and judgment by deleting
the time payment fee and to reflect that the amount of reimbursement fees owed is $25.00. As
modified, we affirm the trial court’s judgment. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Deante Shelley Wilson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                     RENDERED JUNE 15, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk